Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Martin (Reg. # 62,970) on July 28, 2022.

The application has been amended as follows: 

Claim 21: An engine system, comprising: 
at least one turbine; and 
a turbine active clearance controller comprising: 
a processor configured to determine a condition of the engine system based on engine parameters received from sensors of the engine system during operation of the engine system, and 
a controller configured to control an engine turbine clearance based on the condition of the engine system to influence an engine core speed, wherein 
the processor is configured to compare the engine parameters from the sensors with predetermined thresholds, wherein 
the turbine active clearance controller is configured to obtain [[a]]the condition of the engine system based on compared results, wherein 
the turbine active clearance controller is configured to bias open the engine turbine clearance by a bias amount, wherein 
the bias amount is an amount of the engine turbine clearance, wherein, 
when an exhaust gas temperature is less than a predetermined temperature threshold and the engine core speed is larger than a predetermined first speed threshold, the engine system is determined to be in a first condition, and wherein: 
3if the engine core speed is not larger than a predetermined higher second speed threshold, the bias amount of the engine turbine clearance is determined by a predetermined bias clearance multiplied by a ratio of a difference between the engine core speed and the predetermined first speed threshold and a difference between the predetermined second speed threshold and the predetermined first speed threshold; and if the engine core speed is larger than the predetermined second speed threshold, the bias amount is the predetermined bias clearance.


Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding this invention of a gas turbine, relevant prior Rowes (US 2016/0326901) discloses  at least one turbine; and a turbine active clearance controller comprising: a processor configured to determine a condition of the engine system based on engine parameters received from sensors of the engine system during operation of the engine system, and a controller configured to control an engine turbine clearance based on the condition of the engine system to influence an engine core speed, wherein the processor is configured to compare the engine parameters from the sensors with predetermined thresholds, wherein the turbine active clearance controller is configured to obtain a condition of the engine system based on compared results, wherein the turbine active clearance controller is configured to bias open the engine turbine clearance by a bias amount, wherein the bias amount is an amount of the engine turbine clearance, wherein, when an exhaust gas temperature is less than a predetermined temperature threshold and the engine core speed is larger than a predetermined first speed threshold, the engine system is determined to be in a first condition.
.

However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show the controller being further configured to “5if the engine core speed is not larger than a predetermined higher second speed threshold, the bias amount of the engine turbine clearance is determined by a predetermined bias clearance multiplied by a ratio of a difference between the engine core speed and the predetermined first speed threshold and a difference between the predetermined second speed threshold and the predetermined first speed threshold; and alternatively, if the engine core speed is larger than the predetermined second speed threshold, the bias amount is the predetermined bias clearance”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A.C./
 Examiner, Art Unit 3741   


/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741